        Case 1:18-cr-00032-DLF Document 354 Filed 02/21/20 Page 1 of 15



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA

               v.
                                           Crim. No. 18-CR-32-2 (DLF)
 CONCORD MANAGEMENT AND
 CONSULTING LLC,

               Defendant.


                  GOVERNMENT’S REPLY IN SUPPORT OF
            RENEWED MOTION FOR EARLY RETURN TRIAL SUBPOENA

       The government’s renewed motion for a trial subpoena to Concord Management and

Consulting LLC is “a good-faith effort . . . to obtain evidence” for use at trial. Bowman Dairy Co.

v. United States, 341 U.S. 214, 219-220 (1951). The government has narrowed its prior requests

and, more significantly, has provided substantially more detailed evidence and a vastly more

thorough account of why the government believes that these requests are calculated to obtain

evidence for trial. Compare Doc. 284-1, at 3-7, with Doc. 322-1, at 1-20. The government has

proffered witness testimony and documentary evidence showing that Yevgeniy Prigozhin,

Concord’s controlling officer,

                                                                                            . The

government has further detailed why evidence of any link between Prigozhin and these IRA

officers is relevant to the conspiracy charge in this case and why, in conjunction with other

evidence, the fact and frequency of these meetings is also probative of Prigozhin’s (and therefore

Concord’s) involvement in the acts undertaken in furtherance of the conspiracy. As for the

requested financial records and communications, the government has proffered




                                                1
         Case 1:18-cr-00032-DLF Document 354 Filed 02/21/20 Page 2 of 15



                                               . This included

                                                                        , alleged in the Superseding

Indictment. The government has further explained why any records showing Concord’s financial

oversight of the IRA is relevant to this charged conspiracy and why those records are also likely

to concern funding of acts in furtherance of the charged conspiracy.

       Concord’s opposition fails to come to grips with the critical question—whether the

subpoena is “a good-faith effort . . . to obtain evidence.” Bowman Dairy Co., 341 U.S. at 219-220

(described in United States v. Nixon, 418 U.S. 683, 698 (1974), as “[t]he leading case”); accord

United States v. Gross, 24 F.R.D. 138, 141 (S.D.N.Y.) (“honest effort to obtain evidence for use

on trial”) (cited in Nixon). This standard does not require the requesting party to “describe fully”

the documents sought or to prove that each and every responsive record would be used at trial.

United States v. Libby, 432 F. Supp. 2d 26, 31 (D.D.C. 2006) (quoting Nixon, 418 U.S. at 700).

The standard recognizes that the party seeking production cannot tell what it “can or will use until

it has had the opportunity to see the documents.” Gross, 24 F.R.D. at 141; see, e.g., Bowman, 341

U.S. at 220 n.5 (quoting with approval a statement that Rule 17(c) permits pre-trial production “for

the purpose of course of enabling the party to see whether he can use it or whether he wants to use

it”). As Chief Justice Marshall observed in considering a trial subpoena duces tecum directed to

President Jefferson: “It is objected that the particular passages of the letter which are required are

not pointed out. But how can this be done while the letter itself is withheld?” United States v.

Burr, 25 Fed. Cas. 187, 191 (No. 14694). Accordingly, the requesting party must show merely a

“‘sufficient likelihood,’ demonstrated through rational inferences, that the documents being sought

contain relevant and admissible evidence.” Libby, 432 F. Supp. 2d at 31 (quoting Nixon, 418 U.S.

at 700). Such a “rational inference” can be based on multiple pieces of evidence, both direct and



                                                  2
         Case 1:18-cr-00032-DLF Document 354 Filed 02/21/20 Page 3 of 15



circumstantial, “taken in their total context.” Nixon, 418 U.S. at 700. Concord’s opposition,

however, dismisses any rational inference as mere “speculation.” And Concord takes each piece

of evidence offered by the government, considers it in isolation from the other evidence, and then

offers an alternative inference that can be drawn from that piece of evidence. See, e.g., Doc. 330-

1, at 8-9 (dismissing references to          as possibly describing

           ). In so doing, Concord also appears to dismiss any evidence that is circumstantial as

requiring “speculation.”

       Concord also fails to engage with the government’s account of why the requested records

are sufficiently likely to contain relevant evidence. In particular, the government’s renewed

motion explained that given the nature of the charges here—a conspiracy in which Concord is

alleged to have provided oversight and funding—evidence about the relationship between Concord

and the other conspirators is relevant even if it does not bear directly on acts in furtherance of the

conspiracy. Doc. 322-1, at 10-12, 15-16, 19-20. Concord attempts to distinguish on their facts

some of the cases cited by the government. Doc. 330-1, at 9-12. But Concord does not and cannot

deny the basic point that in a conspiracy prosecution, evidence of the conspirators’ dealings is

generally relevant. E.g., United States v. Mathis, 216 F.3d 18, 26 (D.C. Cir. 2000). Concord also

does not address the fact that the requested evidence concerns the very role that Concord is alleged

to have played in this conspiracy—oversight and funding. See, e.g., Doc. 322-1, at 11, 15-16.

Such evidence, even if not directly tied to acts in furtherance of the conspiracy, is “a step on one

evidentiary route” to showing Concord’s oversight and financial role in this conspiracy. Old Chief

v. United States, 519 U.S. 172, 179 (1997); see Fed. R. Evid. 401 (evidence is relevant if “it has

any tendency to make a fact more or less probable” and “the fact is of consequence in determining

the action”). As for the many bases to believe that the requested records also concern acts alleged



                                                  3
         Case 1:18-cr-00032-DLF Document 354 Filed 02/21/20 Page 4 of 15



in the Superseding Indictment—including the persons involved in meetings, line items on budgets

describing U.S.-focused activity, and rational inference—Concord falls back on attacking each

piece of evidence in isolation and declaring that any inference is “speculation” or “conjecture.”

       One additional observation is necessary. Concord appears subtly to question the facts

proffered by the government, complaining that certain documents were not attached to the motion

as exhibits or fully translated, or describing some of the government’s factual representations in

quotes, as “claims,” and similar. The defense has all of the documents the government is

describing and relying on. If Concord wishes to dispute a piece of evidence, it is free to do so.

But the government has accurately conveyed the underlying facts, and the only question is whether

those facts, along with rational inferences, establish a sufficient likelihood that the requested

records are relevant and admissible. If anything, it is Concord that is making arguments without

sufficient factual underpinning. Parties challenging subpoenas often proffer basic facts to justify

their positions. But while Concord argues, for example, that the requests may sweep in records

that have no bearing on this case (for reasons unexplained), Concord provides no proffer about

what those records are. As a result, the parties must argue about hypotheticals. Indeed, Concord

appears to contradict itself by simultaneously suggesting both that the requested records may not

exist and that they are extensive and mostly irrelevant. Subpoena litigation is not a game of cat

and mouse. The government has provided a detailed evidentiary proffer and a thorough account

of why that evidence “taken in [its] total context, permit[s] a rational inference” that the requested

records are “sufficient[ly] likel[y]” to be “relevant to the offense[] charged in the indictment.”

Nixon, 418 U.S. at 700. That showing more than suffices to authorize the requested trial subpoena

under Federal Rule of Criminal Procedure 17(c).




                                                  4
        Case 1:18-cr-00032-DLF Document 354 Filed 02/21/20 Page 5 of 15



       1. Calendar Entries

       The government has proffered



                                                                               . Doc. 322-1, at 7-9.

The government’s proposed subpoena requests only those calendar entries that pertain to

individuals who appear on calendar entries

                                                                             . The government has

explained that because the crime charged here is a conspiracy, records of any meetings between

Prigozhin—Concord’s controlling officer and a named defendant—and other conspirators is

relevant. The government has further explained that particularly in conjunction with other

evidence (

                                                                                      ), the fact and

frequency of these meetings is relevant as to whether Prigozhin was aware of and part of the IRA’s

U.S.-facing activities.   Concord’s arguments in response (Doc. 330-1, at 6-12) take each

supporting fact in isolation and attempt to dismiss any rational inference as impermissible

“speculation.”

       Concord contends (Doc. 330-1, at 6-7), that because

                                                              , it is not sufficiently likely that the

calendar entries are relevant. As an initial matter,




                                                5
Case 1:18-cr-00032-DLF Document 354 Filed 02/21/20 Page 6 of 15




                               6
         Case 1:18-cr-00032-DLF Document 354 Filed 02/21/20 Page 7 of 15




       In any event,

the calendar entries would still be relevant. As the government explained in its motion, “[i]n a

conspiracy prosecution, the government is usually allowed considerable leeway in offering

evidence . . . to inform the jury of the background of the conspiracy charged, to complete the story

of the crimes charged, and to help explain to the jury how the illegal relationship between the

participants in the crime developed.” United States v. Mathis, 216 F.3d 18, 26 (D.C. Cir. 2000).

Under that well-settled proposition, calendar entries showing meetings between Prigozhin and IRA

officers would be relevant and admissible even setting aside the rational inference that such

meetings likely concerned the charged conduct. Here, the fact and frequency of those meetings—

                                                        —would bear directly on Prigozhin’s (and

therefore Concord’s) knowledge and role. Concord argues (Doc. 330-1, at 9-12) that the cases

cited by the government involve different facts and many involve evidence subject to Rule 404(b).

But Concord does not dispute the government’s general propositions. Indeed, the fact that several

cases arose in the context of Rule 404(b) only strengthens the government’s argument.

Notwithstanding the risk of jurors’ viewing prior bad acts as evidence of bad character, those courts

recognized that evidence connecting conspirators is highly probative to conspiracy charges. In

this case, by contrast, the relationship evidence that the government seeks to introduce—calendar

entries showing meetings—is not prejudicial, and therefore the case for the admissibility of that

evidence is even stronger.



                                                 7
         Case 1:18-cr-00032-DLF Document 354 Filed 02/21/20 Page 8 of 15



       Concord also seeks to dismiss (Doc. 330-1, at 7-9)

discussed in the government’s motion. Concord first questions (Doc. 330-1, at 7, 9) whether

                                                    .   But Concord,

                       does not deny that is the case. More to the point, just as “[c]ircumstantial

evidence is sufficient to authenticate an email,” United States v. Lundergan, No. 18-cr-106, 2019

WL 4125618, at *1 (E.D. Ky. Aug. 29, 2019), so too circumstantial evidence is sufficient to

authenticate                                                           .   Here, the circumstantial

evidence linking




       Concord next questions (Doc. 330-1, at 7-9) whether                        suggest anything

about relevant calendar entries.




                                                8
        Case 1:18-cr-00032-DLF Document 354 Filed 02/21/20 Page 9 of 15



                                                   Nixon, 418 U.S. at 700. For example, Concord

notes (Doc. 330-1, at 8) that




                                                   And to obtain a trial subpoena under Rule 17,

the government is not required to rebut every possible alternative inference that could be drawn

from its evidence.

       Concord also repeatedly complains (Doc. 330-1, at 7-9) that the exhibits attached to the

motion do not show dates.




                                               9
Case 1:18-cr-00032-DLF Document 354 Filed 02/21/20 Page 10 of 15
        Case 1:18-cr-00032-DLF Document 354 Filed 02/21/20 Page 11 of 15



is crafted,” it will yield some records that are not relevant. Concord again simply ignores black-

letter law that in a conspiracy, evidence of the relationship between the conspirators is generally

relevant. Concord also ignores that the particular charges here allege that Concord’s role involved

financing and financial oversight of the IRA and its activities—the very subject matter covered in

the subpoena request.




              See, e.g., United States v. Butch, 256 F.3d 171, 176 (3d Cir. 2001) (evidence relevant

in conspiracy trial “to show an ongoing relationship between [the defendant and a co-conspirator],

and to help the jury understand the co-conspirator's role in the scheme”) (alteration in original);

United States v. Kanchanalak, 41 F. Supp. 2d 1, 10 (D.D.C. 1999) (in conspiracy to defraud the

United States by interfering in Federal Election Commission function to monitor “hard money,”

conspirators’ “soft money” activity “may establish a pattern of conduct by defendants and help

support the allegations with respect to hard money”). In other words, each responsive record is

likely relevant even if it does not specifically touch on U.S.-facing activities.

       Concord’s argument is also flawed as a legal matter. A trial subpoena does not have to be

guaranteed to yield only relevant evidence. The government’s motion provides ample connections

between



                                    In any event, Concord also ignores the alternative formulations

offered by the government. Requests 2b and 2c encompass specific categories of payments that

would directly support the activities at issue in this case—generalized overhead, salaries, social

media, and U.S.-based computer infrastructure. Concord does not address these alternatives at all.



                                                  11
        Case 1:18-cr-00032-DLF Document 354 Filed 02/21/20 Page 12 of 15



       Concord’s effort to distinguish (Doc. 330-1, at 13) one of the several cases cited by the

government, United States v. Gross, 24 F.R.D. 138 (S.D.N.Y. 1959) (relied on in Nixon), only

underscores the point. As Concord notes, Gross did not involve a conspiracy. In a prosecution

for violating the Fair Labor Standards Act, the government subpoenaed “payroll, time cards and

piece work records for all employees” over a two-year period. Id. at 139-140. It was clear that

“some entries” would not concern FLSA violations. Id. at 141. Nonetheless, those sorts of records

were “related to the charges” and “for the precise period covered.” Id.; see also United States v.

Iozia, 13 F.R.D. 335, 339-340 (S.D.N.Y. 1952) (authorizing early return trial subpoena for records

concerning corporate officer “in the best position to know what was transpiring” with respect to

“irregularities [that] may be closely related to the subject matter of the indictment”) (also relied on

in Nixon). Here, the charged crime is a conspiracy in which Concord’s alleged role was funding

and financial oversight of the IRA. Like the extensive pay records sought in Gross, the payment

records sought here may not all concern U.S.-focused activities. But they are “related to the

charges” and “for the precise period covered.” Gross, 24 F.R.D. at 141.

       Concord additionally contends (Doc. 330-1, at 13-14) that this request is “overbroad,”




                                        As an initial matter, if Concord’s supposition were correct,

then it would likely have no responsive records. But Concord does not actually say that is the case,

and Concord’s suggestion that there are zero responsive records is hard to square with its view that

the subpoena requests are “overbroad.” More to the point, Concord misunderstands the factual

bases for the government’s motion and again discounts any rational inference as impermissible

speculation.



                                                  12
        Case 1:18-cr-00032-DLF Document 354 Filed 02/21/20 Page 13 of 15




                                                                                             2




                                                                   From that evidence, it is rational

to infer that the responsive records exist and are relevant and admissible in this case.

       3. Communications

       The proposed trial subpoena requests communications between IRA Chief Accountant

Elena Khusyaynova and Concord regarding the IRA, or in the alternative communications between

Khusyaynova and two individuals, Mairna Poloreltseva and Polikarpova, regarding payments to

the IRA. As explained in the government’s motion,

                                                                                           Concord

therefore cannot argue that the government’s evidence is too speculative to establish the likely

existence of these records.

       Concord contends (Doc. 330-1, at 16) that the requested records are unlikely to be relevant

because there is no evidence that Poloreltseva or Polikarpova actually worked for Concord.

Concord, again, does not actually deny that these individuals worked for Concord.




       2
        Contrary to Concord’s assertion (Doc. 330-1, at 14 n.5), the government provided
Concord with data in discovery establishing this fact—


                                                 13
        Case 1:18-cr-00032-DLF Document 354 Filed 02/21/20 Page 14 of 15




       Concord also appears to dispute (Doc. 330-1, at 16) the inference that the narrow set of

communications requested here “relate to the allegations in the Indictment.” As discussed, because

the crime charged here is a conspiracy and because Concord’s alleged role in the conspiracy

concerned funding and oversight, all of the requested emails are likely relevant even if they do not

all concern funding for U.S.-facing activities. As also discussed,




Even if those communications had to specifically concern U.S.-focused activities to be relevant

(which they do not), it is rational to infer that this funding would be subject to the greatest

oversight, because they would be among the most salient and expensive IRA activities. Concord

simply declares that the government has not provided a “rational basis for this contention.” Id.

This response has a head in the sand quality. True, the government has not surveyed Concord and

IRA employees to find out what categories of expenditures it most carefully tracked. But

                                                                                          And it is

rational to infer




                                                14
        Case 1:18-cr-00032-DLF Document 354 Filed 02/21/20 Page 15 of 15



                                        that the acts in furtherance of the conspiracy alleged here

are likely covered in these communications.

                                         *       *       *

       The evidence described in the government’s motion is more than sufficient to establish that

the requested trial subpoena meets the applicable legal standard.




                                                                                                 all

show that the government’s proposed trial subpoena is “a good-faith effort . . . to obtain evidence”

for use at trial, Bowman Dairy Co., 341 U.S. at 219-220, and not a general fishing expedition.

Concord’s opposition asks this Court to examine each piece of evidence in isolation, rather than

considering the totality, and to reject the rational inferences drawn by the government in favor of

far less likely inferences. In so doing, Concord fundamentally misapprehends the relevant legal

standard for issuance of a trial subpoena. For these reasons, the government’s motion should be

granted.

                                      Respectfully submitted,


JOHN C. DEMERS                                               TIMOTHY J. SHEA
Assistant Attorney General for National Security             United States Attorney

By: /s/                                                      By: /s/
Heather N. Alpino                                            Luke Jones
U.S. Department of Justice                                   Peter Lallas
National Security Division                                   Jonathan Kravis
950 Pennsylvania Ave. NW                                     Adam C. Jed
Washington, D.C. 20530                                       555 Fourth Street NW
Telephone: (202) 514-2000                                    Washington, D.C. 20530
                                                             Telephone: (202) 252-6886
                                                15
